Citation Nr: 1415814	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-14 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for renal cancer, including as due to herbicide exposure and exposure to hazardous materials.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1952 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Previously, the Board remanded this appeal for further development in March 2012, and September 2013.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran requested a Travel Board hearing in conjunction with his appeal, but withdrew that request in December 2011.  38 C.F.R. § 20.704(e) (2013).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The February 2014 addendum opinion is inadequate for adjudication, and a second addendum must be obtained.  The examiner indicated that the Veteran only had one year of benzene exposure in service, and relied on that finding to compare his exposure to the exposures referenced in a study of individuals with an increased risk of renal carcinoma following six years of benzene exposure.  Although the Veteran only served in Korea for approximately one year, there is no suggestion in the record that his acknowledged benzene exposure only occurred during that time.  Rather, the examiner must assume that he was exposed throughout the four years of his active duty service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Return the claims file to the examiner who provided the June 2013 opinion (and the February 2014 addendum) addressing the etiology of the appellant's renal cancer.  The examiner must review the June 2013 report, the February 2014 addendum, the claims file, any relevant documents on Virtual VA, and this Remand.  The ensuing addendum must indicate that such a review occurred. 

The examiner should assume that the Veteran had four years (i.e., April 1952 to April 1956) of exposure to benzene during active duty.  The examiner must then address the following question, based on his training, knowledge, and experience, medical literature, and other acceptable medical resources:

Is it at least as likely as not, i.e., is there a 50/50 chance, that any diagnosed renal cancer is etiologically related to the Veteran's exposures to benzene during active duty service?

The examiner must provide a full rationale in support of his opinion.  If he cannot answer the question presented without resort to speculation, he must indicate why a response would be speculative.  

If the June 2013 examiner is unavailable, then the requested opinion must be obtained from a similarly qualified medical professional.  No examination should be performed unless deemed necessary by a medical professional for purposes of addressing the issues presented.

2.  After the development requested has been completed, the RO should review the addendum to ensure that it is in complete compliance with the directives of this REMAND. If the report is deficient in any manner, the RO must implement corrective procedures at once. 

3.  Then, readjudicate the claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

